Citation Nr: 1436867	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  12-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee tendonitis.

2.  Entitlement to an earlier effective date than August 5, 2010 for the grant of service connection for right knee tendonitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to July 1999.

This matter is before the Board of Veteran's Appeals (Board) on appeal of a November 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.

The reopened claim of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected right knee tendonitis has resulted in pain with limitation of motion.  Functional loss has equated to flexion of the left knee to no worse than 125 degrees with full extension.

2.  By a July 2009 rating decision, the RO denied a claim of service connection for a bilateral knee disability.  The Veteran did not timely perfect his appeal and there is no basis for equitable tolling.  Thus, the decision became final.

3.  The Veteran's untimely Form 9, received August 5, 2010, constituted a new claim to reopen service connection for a bilateral knee disability.

4.  Evidence received since the RO's July 2009 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for right knee tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5024 (2013).

2.  The criteria for an effective date earlier than August 5, 2010, for the award of service connection for right knee tendonitis have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013) 38 C.F.R. § 3.400 (2013).

3.  The criteria for reopening a claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

In this case, the right knee rating and effective date appeal arises from the Veteran's disagreement with the initial evaluation and effective date following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  Additionally, this decision reopens a previously denied claim of service connection for a left knee disability.  This award represents a grant of the benefit sought on appeal, at least in the context of reopening a previously denied claim.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this aspect of the issue.

II. Right Knee Increase Claim

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2013).

The veteran's entire history is reviewed when making disability evaluations.  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim. If evidence indicates that the degrees of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The RO evaluated the Veteran's right knee tendonitis by analogy under Diagnostic Code 5024 for tenosynovitis.  Under that diagnostic code, the disability is rated on the basis of limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a (2013).  If limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is assigned if the limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Diagnostic Codes 5260 and 5261 relate to limitation of motion of the knee joint.  For limitation of flexion of the leg, a noncompensable (zero percent) rating is warranted if flexion is limited to 60 degrees; a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees. 38 C.F.R. § 4.71a.  The knee may also be rated under limitation of extension of the leg.  A noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A. Evidence

On VA examination in October 2011, the Veteran reported symptoms of weakness, stiffness, giving way, locking, tenderness, and pain in his right knee.  He also reported that he experienced flare-ups as often as once per week and that each flare-up lasted for approximately twenty-four hours.  During the flare ups, he experienced limited bending, lifting, and running.  He denied symptoms of swelling, heat, redness, lack of endurance, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He reported no difficulty with standing or walking, but noted that he has a hard time rising from a seated position.

On physical examination, the examiner noted that the Veteran's gait was normal.  There were no objective signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, subluxation, crepitus, or drainage.  X-ray findings were normal.  Range of motion testing was within normal limits and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner assessed right knee tendonitis with tenderness on palpation and opined that the Veteran's disability would pose some limitations on his occupation as a roofer.  Specifically, the examiner noted that his right knee disability would limit his ability to climb ladders with heavy weights and would result in pain when crawling.

On VA examination in March 2013, the Veteran reiterated his complaints of knee pain.  He reported that he cannot sleep due to pain during flare-ups.  On physical examination, right knee flexion was limited to 125 degrees with objective evidence of pain at 125 degrees.  Extension was to zero degrees with no objective evidence of pain.  There was no additional limitation in range of motion of the knee following repetitive use; however, the Veteran did exhibit less movement than normal.  There was no evidence of instability or subluxation and strength testing was normal.  X-ray images were negative for evidence of arthritis or patellar subluxation.  The examiner assessed knee sprains and strains.  He also noted that the Veteran would experience occupational difficulties bending or while using stairs and ladders.

Private and VA treatment records mirror the Veteran's complaints found on examination.  Private treatment records from Dr. Mudassir Nawaz from December 2012 to September 2013 reveal that the Veteran was treated for knee pain and prescribed an oral anti-inflammatory.  VA treatment records reveal the Veteran also received shots of lidocaine to treat his knee pain and that he was advised to stop kneeling on hard surfaces.  On objective testing in April 2013, passive movements of the right knee were normal, but tenderness and swelling of the infrapatellar area were noted.  The assessment was knee pain due to infrapatellar bursitis.  Private treatment records from nurse practitioner Terri Herrian for November 2013 reveal objective findings of crepitus and full range of motion with pain.  Ms. Herrian noted that the Veteran had absolutely no stamina for repetitive range of motion and that he uses his upper body to support his movements when rising from a chair.

In a June 2012 statement, the Veteran reported that his right knee is deteriorating.  During the hearing in June 2014, the Veteran also testified that his knee does not have full range of motion during flare-ups.

B. Analysis

The Veteran maintains that a higher evaluation is warranted because his right knee is deteriorating and because he experiences painful flare-ups.

The current 10 percent evaluation is assigned under Diagnostic Code 5024 for painful motion of the right knee.  In order for the Veteran to obtain the next higher evaluation (i.e. 20 percent), the evidence would need to show flexion limited to 30 degrees or extension limited to 15 degrees.  At no time during the rating period on appeal does the evidence suggest that the Veteran had flexion limited to approximately 30 degrees or extension limited to 15 degrees.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5260, 5261).  The evidence contained in the VA examination reports as well as private treatment records shows that the Veteran regularly had full extension of the right knee, to zero degrees.  Although flexion measurements varied, even a noncompensable level was not shown despite some limited motion.  This is so even with consideration of painful motion and other factors.  The VA examiners identified endpoint pain during range of motion testing, but there was no additional decreased motion of the right knee based on the painful motion.  Although the evidence does show that the Veteran experiences painful motion and flare ups, the examiners determined that there were no additional limitations after three repetitions of range of motion.  Even with consideration of painful motion and Ms. Herrian's assessment that the Veteran lacked stamina for repetitive range of motion, her examination does not reflect that the Veteran's limitation of motion approximated a functional loss greater than what is already contemplated by the assigned 10 percent rating.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.

Thus, while the Veteran did not meet the criteria for even a zero percent rating based on limitation of flexion, since there was limited and painful flexion, a 10 percent rating is warranted per 38 C.F.R. § 4.59.  Extension of the right knee has been normal, and a separate rating for painful extension is not warranted because to assign two separate ratings based upon painful motion would be pyramiding.  The benefit-of-the-doubt doctrine does not apply in this case as the preponderance of the evidence is against a rating in excess of 10 percent for right knee tendonitis for the entire rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered whether the Veteran is entitled to a separate or increased rating for right knee ankylosis, impairment of the tibia or fibula, recurrent subluxation or instability, removed or dislocated cartilage, and/or genu recurvatum.  However, because the objective evidence of record fails to demonstrate such symptomatology, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5256, 5257, 5358, 5359, 5262, or 5263.

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's right knee disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).   The Veteran's service-connected right knee tendonitis was evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024.  The criteria specifically contemplate the level of occupational and social impairment caused by this disability.  The objective symptoms of his disability, namely pain, stiffness, and tenderness have been accurately reflected by the schedular criteria. Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

III. Right Knee Effective Date

A review of the claims file reveals that the Veteran filed an application for service connection for a bilateral knee disability that was received in April 2009.  The claim was denied in a rating decision dated July 2009; and, the Veteran subsequently filed a notice of disagreement that was received the following month.  A statement of the case was issued in April 2010.  In response, the Veteran submitted a VA Form 9, dated July 25, 2010.  The Form 9 was date stamped as received by the RO on August 5, 2010.  The RO subsequently informed the Veteran that his Form 9 was untimely and that his correspondence would be considered as a claim to reopen.

By a November 2011 rating decision, the Veteran was granted service connection for right knee infrapatellar tendonitis.   The RO assigned an effective date of August 5, 2010 for the award of service connection-the date the claim to reopen was date stamped and received in their office. 

The Veteran contends that the service connection award should have an earlier effective date.  Specifically, he believes that the effective date should be retroactive to when he first filed a claim for service connection in April 2009.  The Veteran maintains that he submitted a timely Form 9 through his representative and thus perfected his appeal.  The Veteran's representative testified that the Veteran's Form 9 must have bypassed the main office and been sent directly to the VA.

Generally, except as otherwise provided, the effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.

Applying the presumption of regularity to the Veteran's case, if the Veteran's Form 9 was actually received by VA prior to August 5, 2010, the document would have been date stamped and it would have been placed in his claim file.  VA's Adjudication Procedure Manual currently states that "[e]ach document [VA] receives in any of its facilities or locations where it has a presence must be stamped with the date of receipt."  M21-1MR, Part III.ii.1.C.10.a (2013).  See also Veterans Benefits Administration (VBA) Letter 20-09-10 (Mar. 19, 2009) (VBA Policy to Maintain Accountability of Official Date Stamps).

Clear evidence sufficient to rebut the presumption of regularity has not been presented.  The Veteran's assertion that the claim document was submitted on July 25, 2010, is not sufficient to constitute clear evidence to rebut the presumption.  The Court has held that an appellant's statement of "non-receipt," standing alone, is not the type of clear evidence to the contrary sufficient to rebut the presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Similarly, a statement of "filed appeal," without more evidence, is not sufficient to constitute clear evidence.

The Veteran's statement that he submitted the VA Form 9 on the date that he signed it is not the type of clear evidence required to rebut the presumption of regularity.  Cf. 38 C.F.R. § 3.1(r) (allowing for exceptions to the date of receipt of claim rule when a VBA office experiences natural or man-made interference resulting in extended delays in receipt of claims, information or evidence from claimants).  This is particularly so since the Veteran has indicated that he did not actually submit the document to VA, but to a representative.  Additionally, the Veteran has not been deemed incompetent to handle his affairs by VA or other authority.  Thus, for this or any other potential reason, equitable tolling is not warranted here.

In consideration of the evidence of record, the Board finds that the Veteran's claim of entitlement to service connection for right knee tendonitis was received on August 5, 2010, which was more than one year after his separation from service.  Thus, that date is the earliest possible effective date in this circumstance and an earlier effective date is not warranted for the grant of service connection for right knee tendonitis.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Although the Veteran may sincerely believe that he submitted a claim (or appeal) at an earlier date, the preponderance of the evidence is against such a finding based on the evidence discussed above.  Consequently, there is no reasonable doubt to resolve in his favor, and the two claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

IV. Left Knee Claim to Reopen

As detailed above, the Veteran was denied service connection for a left knee decision in a July 2009 rating decision.  He did not file a timely VA Form 9 to perfect his appeal.  As such, the July 2009 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The RO reopened the previously denied claim in the November 2011 rating decision and denied on the merits.  Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim for a left knee disability, the RO decision is not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the July 2009 rating decision is the last final disallowance with respect to the claim at issue herein, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the July 2009 rating decision, the evidence of record included the Veteran's service treatment records.  The RO denied the claim because the evidence of record failed to show that the Veteran had a diagnosed left knee disability or that a left knee disability was incurred in, caused by, or presumed to be due to his military service.  

The new evidence added to the record since the July 2009 decision includes the Veteran's testimony during a RO hearing in October 2012.  He indicated that he believed the military physical training as well as his job requirements to dismount from a military vehicle with a Kevlar vest caused his knee problem.  Additionally, private and VA treatment records have revealed various left knee diagnoses including bilateral patellar tendonitis, knee strain, and knee sprain.

The information is new and material evidence as the claim was previously denied on the merits in July 2009 based on a determination that the evidence did not show the existence of a left knee disability related to service.  Thus, this evidence is not cumulative or redundant of the evidence that existed at the time of the prior denial, particularly when the credibility of the Veteran's statements is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board therefore finds that the evidence submitted since the July 2009 rating decision is new in that it was not previously before VA decisionmakers.  Moreover, the new evidence is material because the evidence pertaining to the diagnosis of a left knee disability is not cumulative and redundant, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability. The threshold for reopening a claim is low and this new evidence clearly meets that threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010). Accordingly, the Board concludes that the claim is reopened because new and material evidence has been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of entitlement to service connection for a left knee disability is addressed further in the remand following the decision.


ORDER

An initial evaluation in excess of 10 percent for right knee tendonitis is denied.

An earlier effective date than August 5, 2010 for the grant of service connection for right knee tendonitis is denied

The Veteran's claim of service connection for a left knee disability is reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran maintains that service connection is warranted for a left knee disability.  He contends that his left knee disability is due to the rigors of military physical training and multiple dismounts from a military vehicle while wearing a Kevlar vest.  He also maintains that he experienced symptoms of left knee pain during service.  Alternatively, the Veteran contends that his left knee disability is due to his overcompensation for his service-connected right knee disability.  

While there are VA opinions addressing the Veteran's theory of secondary service connection; an opinion has yet to be provided on a direct basis.  Because there is at least an indication that the Veteran's left knee disability may be related to his active military service, the Board finds that a remand is required for this reopened claim in order to afford the Veteran a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the Veteran may be receiving regular treatment at the VA Medical Center (VAMC) in Oklahoma City.  Treatment records must be requested from this facility on remand.

Accordingly, this issue is REMANDED for the following actions:

1. Obtain complete VA treatment records from Oklahoma City VAMC dated since October 2013.

2.  Thereafter, schedule the Veteran for a VA examination of his left knee by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a left knee disability had its onset during, or is otherwise related to, his active service.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


